NOTE: This order is nonprecedential.

  Wnfteb ~tates QCourt of §ppeaIs
      for !be jfeberaI QCfrcuft

IN RE HOME PRODUCTS INTERNATIONAL, INC.,
                Petitioner.


              Miscellaneous Docket No. 127


    On Petition for Writ of Mandamus to the United
States Court of International Trade in case no. 98-00094,
Judge Leo M. Gordon.


                     ON PETITION


                       ORDER

    Home Products International, Inc. submits a petition
for a writ of mandamus to direct the United States Court
of International Trade to grant its motion for reconsidera-
tion and vacate its stay of the underlying case.

    Upon consideration thereof,

    IT IS ORDERED THAT:

    The United States is directed to respond no later than
June 4, 2012. Since Hardware (Guangzhou) Co., Ltd. may
also respond within that time.
IN RE HOME PRODUCTS INTERNATIONAL                              2


                                 FOR THE COURT



      MAY 142012                    lsI Jan Horbaly
        Date                     Jan Horbaly
                                 Clerk


cc: Frederick L. Ikenson, Esq.
    Carrie A. Dunsmore, Esq.
    William E. Perry, Esq.
    Clerk, United States Court ofInternational Trade
s24
                                                   FILED
                                          u.s. COURT OF APPEALS FOR
                                             THE FEDERAL CIRCUIT
                                              MA,( 142012
                                                 JAN HORBAlY
                                                    CLERK